Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 28, 2018

The Court of Appeals hereby passes the following order:

A19E0022. THOMAS ADDAQUAY v. THE BANK OF NEW YORK MELLON
    F/N/A THE BANK OF NEW YORK et al.

      Plaintiff/Defendant Thomas Addaquay has filed a motion titled Non-Joined
Defendant-Appellant's Emergency Petition For Certiorari To Review Writ Of
Possession And Summary Judgment And Petition To Stay Writ pursuant to Court
Rule 40 (b). There being no evident legal basis for the relief sought, said Motion is
hereby DENIED.


      Plaintiff/Defendant Thomas Addaquay has also filed a motion pursuant to
Court Rule 40 (b) entitled Emergency Petition For An Order To Stay Related
Proceedings Of Magistrate Court Pending Final Judgment. Said Motion is hereby
DENIED as MOOT.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/28/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.